OPINION DISIDENTE DEL
JUEZ ASOCIADO SEÑOK TBAVIESO
El día primero de febrero de 1939 el Hon. Marcelino Romany, Juez de la Corte de Distrito de San Juan, expidió una orden requiriendo al individuo Manuel Torres para que compareciera ante dicho juez a mostrar las razones por las cuales no debiera ser castigado por desacato. En el preám-bulo de dicha orden, como hechos constitutivos del alegado desacato, se expone: que en el día de autos mientras se estaba ventilando ante la Corte de Distrito un proceso por asesinato, en el cual se había ya constituido un jurado, el Juez Romany “fué asaltado por el acusado poco después de haber sido suspendida la sesión de la corte, en momentos que el juez salía de su despacho, y precisamente en el pasillo contiguo a la sala del tribunal”; que la conducta del acusado tendió a interrumpir los procedimientos y a sembrar terror en el jurado que estaba constituido; j que el hecho consti-tuye un desacato porque menoscaba el prestigio de las cortes de justicia.
El día señalado en la orden compareció el acusado asis-tido de abogado, y al ser preguntado por la corte qué tenía que alegar manifestó \¡ue negaba los hechos que se le impu-*625taban. Acto seguido, la corte procedió a dictar sentencia por la que condenó al acusado a 30 días de cárcel y al pago de una multa de $200.00. Contra dicha sentencia el acusado interpuso el presente recurso de apelación, en el que señala como error del tribunal sentenciador el de haber condenado al acusado por un delito de desacato no cometido en la inme-diata presencia de la corte, sin haber practicado prueba alguna.
No existe controversia alguna en cuanto a que los hechos expuestos en la orden para mostrar causa, de ser ciertos, son constitutivos de un desacato; y que ese desacato debe ser castigado severamente, en defensa del prestigio de los tribunales, a quienes los ciudadanos deben acatamiento y respeto.
La cuestión debatida por la defensa y el fiscal y que ha originado interesante discusión entre los miembros de este tribunal, es la siguiente:
¿Erró la corte sentenciadora al condenar al acusado, no obstante su negación de los hechos imputádosle, sin practicar prueba tendiente a substanciar dichos hechos?
Cualquier acto o conducta que tienda a impedir u obs-truir y que impida u obstruya a una corte en la adminis-tración de justicia, o que menoscabe su autoridad o dignidad es un desacato. El desacato puede ser directo o indirecto o constructivo. En la obra “National Lawyers’ Manual Contempt,” de Dangel (1939 ed.) encontramos'las siguientes definiciones:
“7. Desacato Directo. Un desacato directo consiste en algo hecho o dejado de hacer, en presencia de la corte, tendiente a impedir o interrumpir sus procedimientos o poner en duda su integridad. Ocurre solamente cuando el acto constitutivo del desacato ha sido realizado en la presencia de la corte. Es un insulto cometido en la presencia de la corte, o de un juez mientras está actuando como tal, o una resistencia a o interferencia en contra de la auto-ridad legal de la corte o del juez en su presencia, o conducta impro-pia tan cerca de la corte o del juez actuando judicialmente que in-terrumpa o dilate los procedimientos judiciales.
*626“8. Desacato Indirecto. Es sinónimo del desacato constructivo. Consiste en un acto tendiente a obstruir o impedir la debida admi-nistración de justicia, cometido a una distancia y no durante Id sesión de la corte ni a su inmediata vista y presencia.. Un desacato indirecto o constructivo ¿s un acto realizado, no en la presencia de lai corte o de un juez mientras actúa judicialmente, si que a una distan." cia, bajo circunstancias que razonablemente tendían a degradar la. corte o al juez como un funcionario judicial, o a obstruir, interrum-pir o impedir la administración de justicia por la corte o juez.” (Bastardillas nuestras.)
Véanse: 23 A.L.R, 183; 27 A.L.R. 1219; 31 A.L.R. 1226; 49 A.L.R. 647; Globe Newspaper Co. v. Com., 188 Mass. 449; Hurley v. Com. 188 Mass. 443; Blackenburg v. Com., 272 Mass. 25; Bailey on Habeas Corpus, sec. 62, pág. 212; Weldon v. State, 234 S. W. 466; y Turquette v. State, 298 S. W. 15.
De acuerdo con los hechos expuestos en la orden para mostrar causa, el acto que se imputa al acusado Manuel Torres es constitutivo de un desacato criminal indirecto o constructivo. Es criminal, porque la agresión a la persona del juez, cometida bajo las circunstancias expuestas en dicha orden, afecta la autoridad, prestigio y dignidad de la corte y tiende a impedir la libre y correcta administración de la jus-ticia. Es indirecto o constructivo, porque el alegado “asalto’5 o acometimiento no ocurrió cuando la corte estaba en sesión, ni en la inmediata presencia de la corte, ni tan cerca de la corte en sesión que tendiera a interrumpir los pro-cedimientos, ni tampoco en momentos en que el juez agredido estuviera realizando funciones judiciales. El hecho se rea-lizó “después de haber sido suspendida la sesión de la corte, en momentos en que el juez salía de su despacho, y preci-samente en el pasillo contiguo a la sala del tribunal.”
Todas las autoridades convienen en que cuando se trata de un desacato directo, cometido a la inmediata presencia de la corte o tan cerca del sitio en que la corte se encuentra en sesión, que tienda a interrumpir sus procedimientos, la corte tiene facultad inherente para imponer el castigo suma-*627ñámente, sin necesidad de practicar prueba. Esa facultad está además expresamente concedida a las cortes por la sec-ción 3 de la ley de 8 de marzo de 1906 (enmendando la de 1 de marzo de 1902) que dispone que “cuando se comete un desacato a la inmediata presencia y vista de una corte de justicia, podrá imponerse en el acto el correspondiente cas-tigo por el juez de la corte o juez presidente de la misma.” En la citada obra, N.L.M. “Contempt,” a la página 206, se dice:
“La tendencia de las cortes en los tiempos modernos es la de que aun en casos de desacato directo deben seguirse procedimientos me-diante los cuales se informe al acusado formalmente, de palabra o por escrito, acerca de los becbos que se alegan como constitutivos de desacato, dándole completas y detalladas especificaciones. Debe requerirse mía vista ante la corte, y la presentación de pruebas que establezcan la culpabilidad del acusado, es necesaria.” (Cita: Blackenburg v. Com., 272 Mass. 25.)
En el caso de autos el juez sentenciador opinó, y así lo hizo constar en su sentencia, “que no es necesario practicar prueba en un procedimiento dé desacato en el cual el juez es la persona agredida, puesto que el juez no puede pasar sobre ninguna prueba, ya que tiene conocimiento personal de los becbos, y no podría resolver jamás que no fué cierta una agresión cuando al juez personalmente le constaba tal hecho, siendo, por tanto, completamente inútil la presenta-ción de prueba.”
Cuando, como en el presente caso, se trata de un desacato indirecto o constructivo, el acusado tiene derecho a que se formule una acusación y se celebre una vista, en la que deberá tener una oportunidad de confrontarse con los tes-tigos de cargo y presentar los de defensa. El conocimiento personal que de los becbos pueda tener el juez sentenciador, no puede ocupar el lugar de la evidencia en que debe basarse toda convicción y sentencia.
' “La sentencia de desacato no debería ser dictada sin que alguna evidencia haya sido recibida por la corte, basándose en hechos que *628constan solamente en la mente del juez, pero que no son materia de récord en el caso. A menos que ésta sea la regla, la finalidad de la sentencia o convicción no podría ser nunca atacada por razón de algún hecho dentro del conocimiento, o asumido conocimiento, del juez, que no conste en el récord, y, que al ser revisado por la corte de apelación no se haga parte del récord en apelación. El conoci-miento personal de un hecho por parte del juez sentenciador, que no sea de conocimiento general, no es suficiente para hacer innece-saria la prueba de ese hecho, o por lo menos el conocimiento de ese hecho por el juez se debe hacer constar en el récord. La razón para esto' es importante, porque si el juez dicta una sentencia de convic-ción basándose en hechos conocidos por él o que .él cree conocer, sin que en el momento tome conocimiento judicial de esos hechos incor-porándolos al récord, en ese .caso no se da al acusado, al invocar la invalidez de la sentencia, una oportunidad de controvertir los hechos en la mente del juez y no se da una oportunidad a la corte de ape-laciones para que conozca los hechos conocidos por el juez, o que el juez creyó conocer, pero que no son comúnmente conocidos.
“Cuando el desacato no se ha cometido en corte abierta, no hay derecho ni razón para prescindir de la necesidad de formular cargos y de dar una oportunidad al acusado para presentar su defensa mediante testigos y argumentación. N. L. M. “Contempt,” págs. 206-207.
La necesidad de practicar prueba en un caso de desacato criminal indirecto es evidente. El acusado está amparado por la presunción legal de inocencia basta que su culpa-bilidad sea establecida más allá de toda duda razonable. El peso de la prueba en procedimientos de desacato criminal recae sobre el querellante, y éste está obligado a probar las alegaciones de desacato más allá de toda duda razonable. Al acusado no se le puede obligar a declarar en su contra. Véanse: N.L.M. “Contempt,” págs. 76 y 242; Michaelson v. U. S., 266 U. S. 42; Gompers v. Bucks Stove & Range Co., 221 U. S. 418, 441; People v. Spam, 307 Ill. 283; Com. v. Madeiros, 255 Mass. 304; Clark v. U. S., 289 U. S. 1; 35 A.L.R. 451; Root v. Mac Donald, 260 Mass. 344.
El caso de Cooke v. United States, 267 U. S. 517, 69 L. Ed. 767, presenta becbos similares al del caso de autos y *629sienta la doctrina aplicábale a situaciones como la qué estamos considerando. El abogado Coote y su cliente Walker fueron sentenciados por la Corte Federal de Distrito a 30 días de cárcel por desacato. Walker había sido demandado en varios pleitos y en uno de ellos el jurado le condenó al pago de $56,000. El día siguiente al del veredicto, mientras la corte. estaba abierta y celebrando otro juicio, durante un receso para descansar diez minutos, Walker, siguiendo instruccio-nes de su abogado, entregó al juez en su despacho, a pocos pies del salón de la corte, una carta marcada “Personal,” en la que haciendo referencia a los litigios pendientes en los cuales Walker era parte demandada, el abogado le aconse-jaba y suplicaba al juez que se inhibiese en dichos asuntos, evitándole así al abogado el tener que recusarlo formalmente. En la carta se le imputaba al juez pasión, prejuicio y par-cialidad en contra de Walker. La sentencia fue confirmada por la Corte de Circuito. Llevado el caso ante la Corte Suprema Federal, por certiorari, ésta revocó la sentencia y devolvió el caso a la corte inferior para nuevos procedimien-tos de acuerdo con la opinión, emitida por voz de su Juez Presidente Taft. La Corte Suprema, después de convenir con la corte inferior en que la carta en cuestión era cons-titutiva de un desacato, dijo:
“Pero, aun cuando llegamos a esta conclusión, estamos muy lejos de aprobar el curso del juez en el procedimiento, o falta del mismo, seguido por él al sentenciar al peticionario. Él trató el caso como si las palabras ofensivas hubiesen sido proferidas contra él en corte abierta.
“Para mantener el orden en el salón de la corte y poder despa-char debidamente sus asuntos, la corte debe actuar instantáneamente para reprimir una alteración del orden o la violencia o la obstrucción física de o falta de respeto a la corte, cuando ocurriré en corte abierta. No hay necesidad de evidencia ni de asistencia de abogado antes de que se imponga el castigo, porque la corte ha visto la ofensa. Esa sumaria vindicación de la dignidad y de la autoridad de la corte es necesaria. Siempre ha sido así en las cortes del derecho común, y el castigo así impuesto se ajusta al debido procedimiento de ley. *630Esa cuestión recibió gran consideración en la decisión de esta corte en Ex Parte Terry, 128 U. S. 289, 32 L. Ed. 405. Se sostuvo allí que una corte de los -Estados Unidos, al cometerse un desacato en corte abierta, podía, basándose en su propio conocimiento de los hechos y sin otra evidencia, sin establecer un issue, sin celebrar una vista y sin oír una explicación de los motivos que tuvo el acusado, . proceder inmediatamente a determinar si los hechos justificaban el castigo y a imponer el castigo que considere adecuado de acuerdo con la ley.
“La distinción importante entre el caso de Terry y el presente es que este desacato no fue cometido en corte abierta. Esa distinción aparece plenamente en Re Savin, 131 U. S. 267, 33 L. Ed. 150. El desacato en dicho caso consistió en un esfuerzo para atemorizar a un testigo que había sido citado por una corte de Estados Unidos, mientras se encontraba en un salón de espera para los testigos cerca del salón de la corte, para que no declarase, y haberle ofrecido dinero con igual fin en uno de los pasillos de la corte. Se resolvió que eso constituía conducta desordenada en la presencia de la corte, de acuerdo con la sección 725 de los Estatutos Revisados. La corte por voz del Juez Harlan, dijo:
“ ‘Somos de opinión que, dentro del significado del estatuto, la corte, por lo menos mientras está en sesión, está presente en cada una de las partes del local destinado para su uso, y para el uso de sus funcionarios, jurados, y testigos; y una conducta desordenada en cualquier parte de ese local es conducta desordenada en presencia de la corte. Es cierto que el modo de proceder por desacato no es el mismo en cada caso de tal conducta desordenada. Cuando el desacato se comete directamente bajo el ojo o ante la vista de la corte, ésta puede proceder basándose en su propio conocimiento de los hechos y castigar al ofensor, sin más pruebas y sin ninguna forma de juicio.’ ....
‘ ‘ Creemos que la distinción tiene su razón no tanto en la -habili-dad del juez para ver y oír lo que sucede en corte abierta como en el peligro de que a menos que tal amenaza abierta al procedimiento ordenado de la corte y tal flagrante desafío a la persona y presencia del juez ante el público, en el ‘muy sagrado recinto de la Justicia/ como le llama Blackstone, sean inmediatamente reprimidos y cas-tigados, la autoridad de la corte quedaría desmoralizada. El castigo sin controversia (issue) o juicio era tan contrario a la audiencia antes de sentencia, usual y ordinariamente indispensable para cons-tituir un debido proceso de ley, que se requirió la asunción de que *631la corte vió todo lo que ocurrió en corte abierta para justificar la excepción; pero fné la necesidad de una vindicación penal inme-diata de la dignidad de la corte la que creó la excepción.
“Sin embargo, cuando el desacato no ha sido cometido en corte abierta, no existe tal derecho o razón para prescindir de la necesidad de formular una acusación y de dar al acusado una oportunidad de presentar su defensa mediante testigos y argumentación.”
En el caso de autos el acusado fué informado suficiente-mente de los hechos que se le imputaban. La negación que de dichos hechos hizo el acusado levantó un issue igual al que levanta una alegación de “no culpable.” Y de ahí, tra-tándose de un desacato no cometido en corte abierta, surgió la necesidad de celebrar una vista y de sostener la acusación mediante evidencia. Al no hacerlo así se privó al acusado de un debido proceso de ley y la sentencia dictada en su contra es nula.
En el presente caso como en el de Cooke v. United States, supra, se ha señalado como error el que haya sido el mismo juez agredido el que conociera del caso y castigara al acu-sado. La Corte Suprema Federal, en el caso citado, al con-siderar dicha cuestión se expresó así:
“El poder de castigar por desacato que un juez debe tener y ejercitar para proteger la debida y ordenada administración de justicia y mantener la autoridad y dignidad de la corte es impor-tantísimo e indispensable. Pero su ejercicio es muy delicado, y se necesita cuidado para evitar conclusiones arbitrarias u opresivas. Esta regla de caución es más mandatoria cuando el desacato impu-tado lleva envuelto el elemento de crítica o ataque personal contra el juez. El juez debe despojarse del más ligero impulso personal de represalia, pero no debe hacerlo hasta el extremo de hacer daño a la autoridad de la corte siendo demasiado benigno. La substitución de otro juez evitaría una y otra tendencia, pero eso no es siempre posible.
“Todo lo que podemos decir sobre esta materia es que cuando las condiciones no lo hacen impracticable, o cuando la dilación no ha de perjudicar algún derecho público o privado, un juez llamado a actuar en un caso de desacato consistente en un ataque personal *632contra él, puede, sin desviarse por ello de sn deber, correctamente pedir a nno de sus colegas que ocupe su lugar. (Citas.)
"El caso ante nos es uno en el que la controversia entre el juez y las partes llegó a envolver un resentimiento personal marcado, que no era propicio para una imparcial y tranquila consideración y conclusión judiciales, según aparece abundantemente de la rela-ción de los procedimientos. Creemos, por consiguiente, que cuando este caso vuelva de nuevo a la corte de distrito a la que debe ser devuelto, el juez que impuso la sentencia debería invitar al juez presidente de la Corte de Circuito a designar otro juez para que presida la segunda vista de los cargos contra el peticionario.”
La objeción principal que tiene el suscribiente en contra de la propuesta confirmación de la sentencia es que el acu-sado apelante fue convicto sin que se presentase contra él evidencia alguna, o sea sin que se siguiese un debido pro-ceso de ley. La necesidad de esa evidencia es manifiesta. Ni en la orden para mostrar causa, la cual no puede ser considerada como evidencia, ni en la sentencia se establece relación o conexión alguna entre la agresión al juez y el caso que se estaba tramitando ante la corte de distrito. La declaración' del juez hubiera seguramente establecido esa conexión, la cual es absolutamente necesaria para que el acto, que no fué realizado en corte abierta, sea constitutivo de dasacato. Esta corte no tiene ante sí ningún récord o trans-cripción de evidencia para poder decidir si la convicción del acusado se basó en prueba suficiente. La confirmación de la sentencia tiene pues que basarse necesariamente en la pre-sunción de que lo que el juez sentenciador tenía en su mente era evidencia legal y suficiente para justificar la convicción del acusado. No existe ley alguna que autorice tal presun-ción. Si la hubiera, su efecto sería el de destruir la pre-sunción de inocencia que a su favor tiene todo acusado.
El precedente que ha de establecer la sentencia propuesta, 9 sea que un ciudadano prmde ser privado de su libertad sin que contra él se presente evidencia alguna, por el solo hecho de que al juez que le acusa y que es el que ha de juzgarle lre constan los hechos, es a nuestro juicio peligroso. Nada *633perdería ni en nada se perjudicaría la dignidad y el prestigio de los tribunales si se sentase como doctrina legal la de que cuando el alegado desacato no ba sido cometido en la inme-diata presencia de la corte en sesión y consiste en nn acto ofensivo a la persona del juez, éste debe delegar en otro juez para que conozca del caso y debe declarar como testigo para sostener el cargo por él formulado y para dar al acusado una oportunidad de repreguntarle.
Por las razones expuestas disiento de la opinión de la mayoría y opino que la sentencia apelada debió ser revocada y el caso devuelto al tribunal inferior con la recomendación de que la nueva vista se celebrara ante uno de los otros tres jueces de la Corte de Distrito de San Juan.
Estoy autorizado por el Juez Asociado Sr. De Jesús para bacer constar que está conforme con esta opinión.